Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 20, 2017                                                                      Stephen J. Markman,
                                                                                                   Chief Justice

                                                                                         Robert P. Young, Jr.
  152831(16)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                              Joan L. Larsen,
                                                                                                        Justices
  IN RE LISA O. GORCYCA, JUDGE
  6th CIRCUIT COURT                                            SC: 152831
                                                               JTC Formal Complaint 98
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On order of the Chief Justice, the joint motion of the American Academy of
  Matrimonial Lawyers, Michigan Chapter, and the Oakland County Bar Association for
  leave to file a brief amicus curiae is GRANTED. The amicus brief submitted on January
  12, 2017, is accepted for filing. The motion to participate in oral arguments is DENIED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 20, 2017